Citation Nr: 1729798	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  03-21 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to November 25, 2011, for the award of service connection for a lumbar spine disability.  

2.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss (claimed as hearing loss, pain and ear damage).

3.  Entitlement to service connection for bilateral hearing loss (claimed as hearing loss, pain and ear damage).

4.  Entitlement to service connection for a gastrointestinal disorder, to include gastroenteritis, diverticulosis coli and/or irritable bowel syndrome (IBS).

5.  Entitlement to service connection for alcohol abuse as secondary to service-connected disabilities, particularly posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for erectile dysfunction.  

7.  Entitlement to an evaluation in excess of 70 percent for PTSD.  

8.  Entitlement to an evaluation in excess of 30 percent for asthma with allergic reaction and sinusitis since March 22, 2011.  

9.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability prior to March 2, 2017, and in excess of 20 percent thereafter.

10.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy prior to July 2, 2015, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2002, May 2011, June 2012, May 2013, July 2015, and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The procedural history in this case is fairly long and complex.  In a September 2002 rating decision, the Agency of Original Jurisdiction (AOJ) in pertinent part denied service connection for PTSD and a liver disorder, as well as denying reopening service connection for substance/alcohol abuse, a lumbar spine disorder, diverticulosis coli, and an abdominal knot; the AOJ also denied an increased evaluation for his asthma disability.  The Veteran submitted a notice of disagreement with those issues in October 2002, and completed appeal of these issues with a July 2003 substantive appeal, VA Form 9.  

During the pendency of that appeal, the AOJ awarded service connection for PTSD in an October 2006 rating decision.  The Board additionally denied service connection for liver and abdominal knot disorders in a December 2008 decision.  The Board notes that those claims are considered final.  

In that December 2008 decision, the Board additionally remanded the asthma, lumbar spine, substance/alcohol abuse, and diverticulosis coli claims for additional development.  In a September 2010 rating decision, the AOJ awarded a 30 percent evaluation for the Veteran's asthma, effective August 12, 2004.  The claims were returned to the Board in March 2011, at which time the Board denied service connection for diverticulosis coli, lumbar spine and substance/alcohol abuse disorders, but awarded a 30 percent evaluation, but no higher, beginning July 19, 1999, for the Veteran's asthma with allergic reaction and sinusitis.  

The Veteran timely appealed the March 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum decision in July 2012, which set aside and remanded the Board's decision with respect to the denial of service connection for diverticulosis coli, but affirmed the Board's March 2011 decision in all other respects.  

The sole issue still on appeal from the September 2002 rating decision and October 2002 notice of disagreement is the diverticulosis coli claim.  The Board remanded that claim for additional development in May 2013 and September 2016.  That issue has been returned to the Board at this time for further appellate review.  

The AOJ issued a May 2011 rating decision which implemented the Board's grant of benefits respecting his asthma disability; the AOJ awarded a 30 percent evaluation, effective July 19, 1999, at that time.  The Veteran submitted a notice of disagreement with the assigned evaluation and effective date of that evaluation for the Veteran's asthma disability.  

Regarding the other issues on appeal, the Veteran filed a claim to reopen service connection for a lumbar spine disorder in November 2011.  The AOJ reopened and awarded service connection for a lumbar spine disability, assigning a 10 percent evaluation, effective November 25, 2011, in a June 2012 rating decision.  The Veteran timely appealed the issues of the assigned evaluation and effective date for that award of service connection for his lumbar spine disability.  Those issues were remanded for additional development by the Board in May 2013.  

Likewise, in the June 2012 rating decision, the AOJ denied an increased evaluation claim for the Veteran's PTSD, entitlement to TDIU, and also reopened and denied service connection for alcohol abuse.  In a May 2013 rating decision, the AOJ also denied service connection for erectile dysfunction, which it had previously deferred in the June 2012 rating decision.  

During the pendency of those issues on appeal, the AOJ awarded the Veteran entitlement to TDIU and Dependents Educational Assistance (DEA) benefits beginning January 13, 2013, in a June 2015 rating decision.  The AOJ noted in that adjudication that the Veteran's last day of employment at VA's hospital system was January 12, 2013, and therefore, entitlement to TDIU was warranted on January 13, 2013.  The Board notes that the Veteran has not disputed the factual predicate regarding his employment by VA prior to that date, nor did the Veteran otherwise submit a notice of disagreement with the assigned effective date for the award of TDIU.  Consequently, the Board considers that issue to be final.  

The Board reopened service connection for alcohol abuse in the September 2016 decision.  The Board remanded for additional development the reopened claim for service connection for alcohol abuse; service connection claim for erectile dysfunction; increased evaluation claims for PTSD, lumbar spine, and asthma disabilities; and the earlier effective date claims for the award of service connection for a lumbar spine disability and for the award of 30 percent for asthma, in its September 2016 decision.  

During the pendency of that appeal, the AOJ awarded a 20 percent evaluation for the Veteran's lumbar spine disability, effective March 2, 2017, in a March 2017 rating decision.  The Board has recharacterized that issue on appeal in order to comport with that award of benefits.  

The service connection claims for erectile dysfunction and alcohol abuse; increased evaluation claims for PTSD, lumbar spine, and asthma disabilities; and the earlier effective date claims for the award of service connection for a lumbar spine disability and for the award of 30 percent for asthma have been returned to the Board at this time for further appellate review.  

In a July 2015 rating decision, the AOJ awarded the Veteran service connection for left lower extremity radiculopathy associated with his lumbar spine disability, and assigned a 20 percent evaluation, effective July 2, 2015, for that disability.  The AOJ also reopened and denied service connection for bilateral hearing loss (claimed as hearing loss, pain and ear damage) in a May 2016 rating decision.  The Veteran had timely submitted notices of disagreement with respect to those two issues by the time the case was before the Board in September 2016.  In the September 2016 decision, however, the Board indicated that it was deferring action as to those issues until the AOJ had completed appropriate actions as to those claims.  The AOJ issued statements of the case as to those issues in March 2017, and the Veteran responded with a timely April 2017 substantive appeal, VA Form 9, as to those issues.  Consequently, the Board now properly has jurisdiction over those issues at this time.  

As a final initial matter, as noted above, the Board awarded a 30 percent evaluation for the Veteran's asthma, effective July 19, 1999, but denied a higher evaluation during that appeal period for that disability in its March 2011 decision.  The Veteran did not file a Motion for Reconsideration, and the Court affirmed that decision is the July 2012 Memorandum decision.  Therefore, although the Veteran purported to appeal the effective date and increased evaluation claims stemming from the implementation of the Board's decision in the May 2011 rating decision, those issues were already final as of the date of the issuance of the Board's March 2011 decision.  

Consequently, while the issues of an increased evaluation in excess of 30 percent and earlier effective date for the award of a 30 percent evaluation for the Veteran's asthma have been certified to the Board, the Board reflects that the scope of the asthma claim has been mischaracterized throughout the appeal period.  In this respect, the Board notes that the increased evaluation claim for his asthma disability must be recharacterized to be a claim for an evaluation in excess of 30 percent since March 22, 2011, in order to accurately respect the finality of the March 2011 Board decision.  The Board has so recharacterized that issue as above.  

Likewise, in light of the Board's March 2011 decision, the earlier effective date claim for an award of 30 percent prior to July 19, 1999, is not a claim that could have been appealed from the May 2011 rating decision, as such a claim was part and parcel of the increased evaluation claim the Board decided in its March 2011 decision and which was affirmed by the Court in its July 2012 Memorandum decision.  Consequently, the Board reflects that insofar as it exercised jurisdiction over that claim previously, such was in error.  The Board will no longer address that issue in this case, as the claim is final by virtue of the affirmance of the March 2011 Board decision by the Court in July 2012.  

The increased evaluation claims for lumbar spine, left lower extremity radiculopathy, and asthma with allergic reaction and sinusitis disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Board's March 2011 decision denying service connection for a lumbar spine disorder is final, and was affirmed by the Court in July 2012.  

2.  Veteran filed to reopen his claim of service connection for a lumbar spine disability on November 25, 2011.  

3.  The RO disallowed service connection for a hearing loss disability in an unappealed December 1994 decision.  

4.  Evidence not previously of record, that relates to an unestablished fact necessary to substantiate a claim of service connection for hearing loss, has been added to the record since the December 1994 rating decision that denied service connection for that disorder.

5.  The Veteran does not have a current hearing loss disability, and does not have any ear disability had onset during or was caused by his active service.  

6.  The Veteran's current gastrointestinal disorder, either diverticulosis coli or IBS, did not have onset during active service and is not related to his active service. 

7.  The Veteran's alcohol abuse was not caused or aggravated by his service-connected disabilities, particularly his PTSD.  

8.  The Veteran's erectile dysfunction is the result of his treatment with Amitriptyline for his service-connected disabilities.  

9.  Throughout the appeal period, the Veteran's psychiatric symptomatology has not resulted in total social and occupational impairment.  




CONCLUSIONS OF LAW

1.  The criteria for establishing an effective date prior to November 25, 2011, for the awards of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

2.  The December 1994 RO decision, that disallowed service connection for hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss (claimed as hearing loss, pain and ear damage) the criteria for reopening that claim have been met.  38 U.S.C.A. §§ 5108, (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for establishing entitlement to service connection for bilateral hearing loss (claimed as hearing loss, pain and ear damage) have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

5.  The criteria for establishing service connection for a gastrointestinal disorder, to include diverticulosis coli and/or IBS, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for establishing service connection for alcohol abuse as secondary to service-connected disabilities, particularly PTSD, have not been met.  38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

7.  The criteria for establishing service connection for erectile dysfunction as secondary to service-connected disabilities have been met.  38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

8.  The criteria for establishing an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Earlier Effective Date for Award of 
Service Connection for Lumbar Spine Disability

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

If an RO decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104 (2016). Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

In this case, the Veteran filed a claim of service connection for a lumbar spine disorder in June 2001 and appealed that claim to the Board.  After several remands for additional development, the Board finally issued a March 2011 decision which denied service connection for a lumbar spine disorder.  

The Veteran appealed that denial of service connection to the Court.  In July 2012 Memorandum decision, the Court set aside the Board's March 2011 decision with respect to the denial of service connection for a gastrointestinal disorder, to include diverticulosis coli, and remanded that issue for further development.  However, the Court specifically affirmed the remaining portion of the March 2011 Board decision in all other respects.  

Meanwhile, while pursuing appeal of the Board's March 2011 decision, the Veteran and his then-representative filed a claim to reopen service connection for a lumbar spine disability in a Statement of Support of Claim, VA Form 21-4138, that was received by VA on November 25, 2011.  

There is no claim, statement or other correspondence of record received after the Board's March 2011 decision and prior to November 25, 2011, which can be construed as a claim to reopen service connection for a lumbar spine disorder.  

In this case, the Board must deny the Veteran's claim for an effective date prior to November 25, 2011, for the award of service connection for a lumbar spine disorder.  The Board notes that its March 2011 decision which denied service connection for a lumbar spine disorder is final, and was affirmed by the Court in the July 2012 Memorandum decision.  See 38 C.F.R. § 20.1100.  

Consequently, as the previous claim for service connection for a lumbar spine stemming from the June 2001 claim was final as of the date of the Board's March 2011 decision denying service connection for that disorder, the earliest possible effective date that can be assigned in this case for the award of service connection for the Veteran's lumbar spine disability is November 25, 2011-the date on which VA received the Veteran's claim to reopen service connection for a lumbar spine disorder.  

Accordingly, the Board must deny the Veteran's claim for an effective date prior to November 25, 2011, for the award of service connection for a lumbar spine disability.  See 38 C.F.R. §§ 3.102, 3.400.  




Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  This is referred to as a "secondary service connection" theory of entitlement.  


Bilateral Hearing Loss (Claimed as Hearing Loss, Pain and Ear Damage)

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the Veteran initially was denied service connection for hearing loss bilateral hearing loss in a November 1992 rating decision, because the service and post-service records did not demonstrate a hearing loss disability.  The Veteran was notified of that decision in two November 1992 letters.  The notice was copied to his representative and an enclosure included his procedural and appellate rights.  The AOJ denied reopening that claim in a December 1994 rating decision; the Veteran was notified of that decision in a December 1994 letter, a copy of the notice was provided to his representative, and an enclosure included his procedural and appellate rights.  

As no timely notice of disagreement or new and material evidence was received during the appeal period following the December 1994 notice letter, the December 1994 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for bilateral hearing loss (claimed as hearing loss, pain and ear damage).  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the December 1994 rating decision, the Veteran has submitted a claim to reopen service connection for bilateral hearing loss in April 2016; he further asserted that he had pain and ear damage due to military service.  

The Veteran underwent a VA examination of his claimed audiological impairment in April 2016.  Consequently, new and material evidence has been submitted during since the 1994 decision, and that the claim is reopened.  

Certain chronic diseases, including sensorineural hearing loss (an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2016); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157; 38 C.F.R. § 3.385.

In April 2016, the Veteran underwent a VA audiological examination, which revealed the following audiometric data:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
20
20
LEFT
20
20
25
15
15

His speech discrimination scores were 100 percent in both ears.  The examiner noted that the Veteran had sensorineural hearing loss in the right ear, but normal hearing in the left ear.  

During the examination, the Veteran reported having his ears pop during military service and he went to sick call; he stated that people have told him that he has trouble hearing ever since that time and that he talks too loudly.  He further reported having trouble hearing and understanding people, particularly his wife, which "probably started around 1982" when he was around the flight line.  

On examination, the Veteran reported having an ear infection/pain in January and that he had occasional dizziness described as a sort of lightheaded feeling.  His canals were clear and tympanic membranes were intact bilaterally, with normal compliance, ear canal volume and middle ear pressure.  

Audiometric testing obtained during that VA examination does not demonstrate that the Veteran has a hearing loss disability in either ear, as defined by regulation.  See 38 C.F.R. § 3.385.  The Board has additionally reviewed all of the VA treatment records associated with the claims file, and those records do not demonstrate hearing loss disability for either ear under 38 C.F.R. § 3.385.  

Respecting the Veteran's claim of bilateral ear pain and ear damage, the Board reflects that pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  Consequently, insofar as the Veteran has claimed bilateral ear pain, service connection cannot be awarded.  

The Board, however, acknowledges the Veteran's statement regarding an ear infection in January 2017.  The Board notes that there is no evidence of treatment for any infection in the Veteran's VA treatment records.  

Moreover, even if the Veteran were to have had an ear infection, the Veteran has not indicated that he has chronic ear infections which began in or are otherwise related to military service.  The Board notes that during the Veteran's March 1985 separation examination his ears were normal and he denied any hearing loss; ear, nose or throat trouble; or, dizziness or fainting spells in his report of medical history at that time.  The Veteran's service treatment records also do not document any treatment during his period of service for any ear infections.  Consequently, the Board cannot find that the Veteran has any chronic ear infection disability that began in or is otherwise the result of military service.  

The evidence of record does not demonstrate that the Veteran has a hearing loss or other ear disability on which a claim of service connection can be predicated.  Accordingly, service connection for bilateral hearing loss (claimed as hearing loss, pain and ear damage) is therefore denied at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.385; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  

Gastrointestinal Disorder, to Include Diverticulosis Coli and/or IBS

On appeal, the Veteran has asserted that his gastrointestinal disorder began during and has been present since his military service.  

The Veteran's service treatment records reflect that on his enlistment examination in July 1978, the Veteran's gastrointestinal examination was normal; he denied any stomach, liver or intestinal trouble in his report of medical history at that time.  

In March 1981, the Veteran sought treatment for a sore throat and nausea; he reported abdominal cramps at that time, although he denied any diarrhea.  He was diagnosed with mild pharyngitis.  In August 1981, the Veteran sought treatment for diarrhea that began the night before.  He was diagnosed with diarrhea and given medications to treat those symptoms.  In October 1982, the Veteran was treated for diarrhea for one night and was noted to have hemorrhoids as a result of his diarrhea.  Two days later, the Veteran reported that he no longer had diarrhea, although he had some abdominal soreness which was improving.  He was diagnosed with resolving gastroenteritis.  The Board notes that the Veteran was also treated for viral enteritis/syndrome or the flu several other times during military service, which included some complaints of nausea, vomiting and abdominal pain, although usually did not include any diarrhea complaints.  

Finally, during his March 1985 separation examination, the Veteran's gastrointestinal examination was normal, and he denied any stomach, liver or intestinal trouble at that time on his report of medical history.  

The Veteran filed his claim for diverticulosis coli in August 1999.  The first evidence of any gastrointestinal problems after discharge from service is shown in August 1996 in the Veteran's Department of Corrections records.  He was treated for constipation, stomach pain and diarrhea at that time, although no specific diagnosis was rendered.  In an August 1997 physical examination, the Veteran's gastrointestinal examination was normal.  In November 1998, the Veteran underwent a barium enema regarding his complaints of constipation, stomach pain and diarrhea; that testing revealed "few, saccular outpouchings dotting the distal colon," without any other structural/mucosal abnormalities.  The Veteran was diagnosed with diverticulosis coli at that time.  

The Veteran's other Department of Corrections records demonstrate continued treatment for those same symptoms in October 1999; for mild diverticulas in August 2000; and, for diverticular disease of the colon in February 2002, November 2002, and February 2003.  In October 2004, the Veteran was diagnosed with IBS, and he was treated for that disorder until he was released from prison.  

A March 2002 private examination by Dr. W.W.S., with regard to the Veteran's abdominal mass complaints, revealed a history of diverticulosis diagnosed in 1998 after a 3 year history of complaints with increasing frequency.  

In an April 2003 statement, the Veteran asserted that his service treatment records demonstrated ongoing problems with diarrhea during his entire active service and that no x-rays were conducted in order to ascertain what was wrong.  In a July 2003 statement, the Veteran stated that he had diarrhea around the time of his discharge in May 1985 and that due to several deaths in his family, he was unable to get medical attention.  He reported, however, that these problems never stopped.  

After his release from incarceration, the Veteran continued treatment for his diverticulosis (diverticulitis) at VA.  The Board has reviewed the VA treatment records associated with the claims file which demonstrates continued treatment for that condition throughout those records.  In December 2006, the Veteran reported a history of diverticulitis which was found on a lower GI scan in 1999; he also reported that he took dicyclomine for bowel pain.  On examination, his abdomen was normal.  He was diagnosed with IBS helped with dicyclomine and it was noted that the Veteran referred to this as diverticulosis due to a barium enema in 1999 by history, but that it was actually IBS.  

In August 2009, the Veteran sought treatment for nausea and diarrhea, and was diagnosed with resolved gastroenteritis.  

In October 2009, the Veteran underwent a VA examination, with regard to his gastrointestinal disorder.  The Veteran reported that he developed pressure, tightness, and flatus in his abdomen while in the military.  He was treated for hemorrhoids, although he never had a colonoscopy or upper GI performed during his service.  He reported that he treated his symptoms with Pepto Bismol and now takes Bentyl; he further reported that when he eats peanuts, steaks, and greasy or spicy foods, he gets nausea, flatus, and a bloating sensation and his hemorrhoids flare-up.  The examiner noted that he was diagnosed with diverticular disease by his private physician by a barium enema.  The examiner also noted that the Veteran's service treatment records documented treatment for diarrhea, viral enteritis, and gastroenteritis.  After examination, the Veteran was diagnosed with "diverticulosis diagnosed by a private doctor per barium enema and colonoscopy."  The examiner, however, could not provide a medical opinion at that time as the claims file was not available for review.  The examiner was provided the claims file and he rendered an addendum opinion in October 2009, as follows:  

[Service treatment records] states seen [in August 1981] for treatment of diarrhea that resolved.  No other [gastrointestinal] problems after that.  No evidence of [gastrointestinal] problems while in Texas Dept. of Corrections.  Current [gastrointestinal] problems are less likely than not related to military.  

The Veteran underwent another VA examination of his gastrointestinal disorder in June 2010.  During that examination, the Veteran reported that he had abnormal bowel movements and sharp abdominal and rectal pain since his deployment to Germany while in the military in the 1980's.  The examiner noted that the Veteran took Metamucil and dicyclomine to treat his symptoms, and sometimes methocarbamol for his abdominal pains.  The Veteran further reported that he was told that he had diverticula of the colon which was based on a barium enema in 2000.  He reported that he did not have a diagnosis of diverticulitis, however, and he did not have episodes of left lower quadrant pain and fever to suggest this diagnosis.  

After examination, the Veteran was diagnosed with IBS, at least as likely as not, and diverticulosis coli by history from the Veteran, without any documentation.  The examiner rendered the following opinion:  

The Veteran reports that when he left the military, his diverticula had not yet been undiscovered, though he had stool abnormalities and abdominal pain at that time.  Only in 2000, when he had a barium colon was the bowel problem attributed to diverticulosis.  However, it is unlikely that his intestinal disturbance is due to diverticulosis as the latter is usually a silent disorder unless complicated by infection or bleeding.  It is more likely that he has had irritable bowel syndrome for many years, currently classified under the heading of diverticulosis in error.  A review of the service medical record indicates no illness suggestive of diverticulosis coli, or of irritable bowel syndrome, only treatment for viral enteritis.  Thus, it is not as likely as not so that the IBS and diverticulosis were caused or aggravated by the Veteran[']s military service.  

The Board denied service connection for a gastrointestinal disorder, including diverticulosis coli, in a March 2011 Board decision, although the Court set aside that decision respecting that issue and remanded the case to the Board for further development in a July 2012 Memorandum decision.  In the Memorandum decision, the Court found that VA had failed in its duty to assist by failing to obtain identified VA treatment records from June 2010.  The Board has ensured that all VA treatment records available have been associated with the claims file in this case.  

Likewise, since the last Board remand in September 2016, private treatment records from Dr. L.B. have been obtained and associated with the claims file; those records do not reveal any gastrointestinal treatment and in fact, the Veteran's abdomen is routinely noted as normal during those episodes of treatment.  

Based on the foregoing evidence, the Board finds that service connection for a gastrointestinal disorder must be denied.  Specifically, the Board notes that although the Veteran is shown to have diagnoses of gastroenteritis, diverticulosis coli and IBS during the appeal period, the evidence of record does not support a finding that those disorders are due to or the result of military service.  

First, the Board acknowledges that the Veteran had a single incident of treatment for gastroenteritis during military service, which was noted to be resolving at that time.  There are no further notations of that disorder during military service and it appears to have resolved; the Veteran's separation examination does not demonstrate any gastroenteritis or other symptoms associated with that disorder at that time.  

The Board also acknowledges that the Veteran had treatment in August 2009 for "resolved gastroenteritis."  However, the Board cannot find that such is a chronic disability, or that such is related to singular instance of gastroenteritis during service.  The Board notes that as the Veteran had one instance of treatment in "resolved gastroenteritis"; it does not appear that the Veteran has a chronic disability.
 
Nevertheless, the Board finds that the evidence of record does not demonstrate that the Veteran's singular instance of gastroenteritis in August 2009 is related to his military service, to include the single instance of treatment for that condition therein.  Instead, the evidence of record demonstrates that the Veteran's two incidents of gastroenteritis occurred years apart without any evidence of a connection between the two.  

Moreover, the Board reflects that the evidence of record demonstrates that the Veteran's complaints throughout the appeal period are more likely IBS rather than diverticulosis coli (or gastroenteritis), the latter of which is a "silent disorder" outside of infection or bleeding of the diverticula.  Therefore, the Board finds that the Veteran's described symptomatology throughout the appeal period is more likely than not IBS rather than diverticulosis coli, as opined by the June 2010 examiner.  

Notwithstanding that finding, there is no evidence of any complaints of, treatment for, or diagnosis of diverticulosis coli or IBS during military service.  The Board reflects that the Veteran had approximately two episodes of treatment for diarrhea during military service, the last being in 1982-three years before his discharge from military service.  The Board further reflects that the first evidence of either of those two disorders is in 1998, 13 years after his discharge from service.  The evidence from the March 2002 private examination by Dr. W.W.S. indicated that the onset of that symptomatology was in 1995, still a full decade after discharge from military service.  

Insofar as the Veteran has stated throughout the appeal period that he had continued abdominal pain, diarrhea and other gastrointestinal symptoms throughout military service, and which have continued since military service, the Board finds those statements to be outweighed by his denial of any gastrointestinal issues on his separation examination in March 1985.  Furthermore, the lack of any treatment or gastrointestinal complaints until at least 10 years after discharge is a fact unfavorable to a claim that he suffered from symptoms continuously since service.

The Board further reflects that insofar as the Veteran has attempted to provide a nexus of his current gastrointestinal disorder to military service, he is not competent to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Consequently, the Board finds the June 2010 examiner's opinion, rendered after consideration of the Veteran's statements and medical evidence of record, to be the most probative evidence of record respecting whether there was a nexus to military service.  

Accordingly, service connection for a gastrointestinal disorder, to include diverticulosis coli and/or IBS, must be denied at this time on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  

Alcohol Abuse as Secondary to Service-Connected Disabilities

No compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2014).  Thus, while the Board acknowledges that the Veteran's service treatment records document alcohol abuse and treatment by rehab during military service, such cannot be awarded service connection on a direct basis in this case.  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that statute does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or the use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order).  The Federal Circuit cautioned that veterans may only be awarded compensation if they could adequately establish that their alcohol or drug abuse disability was secondary to or caused by their primary service-connected disorder.  Service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing.  See Allen, at 1381.

On appeal, the Veteran has asserted that his alcohol abuse is the result of his service-connected disabilities, particularly his PTSD.  As noted above, the Board denied service connection for substance/alcohol abuse in March 2011, as the Veteran did not have any current disability at that time, as the Veteran's alcohol abuse had been in sustained remission.  

In his March 2011 request reopen his service connection claim, the Veteran stated that he lost his sobriety over two years prior and that he was struggling with alcohol abuse at that time due to stress from legal matters.  In a May 2011 statement, the Veteran indicated that his PTSD was getting worse, and even though his PTSD was getting worse he had refrained from resorting to alcohol.  

The Veteran underwent a VA examination of his PTSD in September 2011.  During that examination, the Veteran was diagnosed with alcohol abuse.  The examiner noted that the Veteran had continued alcohol use despite social and interpersonal problems caused or exacerbated by the effects of the substance, with feelings of guilt over failure to remain alcohol-free after 14 years of sobriety.  Regarding alcohol use, the Veteran reported that he resumed drinking 18 months prior after 14 years of sobriety, directly in response to the stress in his life from his job conflict starting around that time.  He reported that he currently consumed approximately four pints a week.  The examiner did not offer any further secondary service connection opinion regarding the Veteran's alcohol abuse at that time.  

The Board has reviewed the Veteran's VA treatment records.  In a November 2011 treatment record, the Veteran reported that he started drinking again after being harassed at work after reporting someone.  A March 2014 record indicated that the Veteran was doing very well in his job until a misappropriation matter occurred, which the Veteran reported.  He stated that he started receiving death threats and had a hostile work environment which eventually led him to resign his employment and break his 14 year period of sobriety.

A January 2016 treatment record noted a history of heavy drinking, that he had a 13 year period of sobriety until a few years ago, started drinking again during difficulties with job, and has since cut back to one beer every several months.  The Veteran denied any history of participation in any support groups.  Several later VA treatment records demonstrate a similar reported history of alcohol abuse.

Finally, in a July 2015 VA psychiatric examination, the Veteran reported that he stopped drinking alcohol in 2013 and that he has not had alcohol since 2013.  He smoked 6-8 cigarettes a day and drank a cup of coffee every other day, but beyond that denied any other drug use.  The examiner did not address alcohol abuse at that time, although she provided the following medical opinion regarding alcohol abuse in a March 2017 addendum:  

Records support a history of alcohol abuse, but do not support that this was aggravated by his PTSD any time since March of 2011.  Records from that time show a diagnosis of alcohol abuse in . . . [the September 2011 VA] examination. . . . the examiner at that time noted: "Resume drinking 1.5 years ago after 14 years of sobriety, directly in response to the stress in his life from his job conflict starting around that time.  Currently consumes approximately four pints a week."  Another [November 2011 VA treatment] record . . . states: "Alcohol-He states he has not had a drink in 3 weeks.  He also states that he starting drinking again after being harassed at work after reporting someone."  At the time of the examination [in July 2015], he reported he had not had any alcohol since 2013.  A more recent [April 2016 VA treatment record] also notes: "[History] heavy drinking.  Has had 13 y[ea]rs sober until a few years ago.  Most ever was 6 pack daily.  Started drinking again during difficulties with job, drinking up to 6 pack daily.  Now has cut back, will occasionally have 'a quart of beer.'"  The above records suggest that his relapse of his alcohol abuse was in direct response to specific stress at work.  There is no indication this was related to his PTSD at that time.  As such, it is less likely as not that the Veteran's past alcohol use disorder (in remission at the time of the [July 2015] examination . . .) was aggravated during the period following 2011.  

Based on the foregoing evidence, the Board finds that although the Veteran had a current diagnosis of alcohol abuse during the appeal period, such is not shown to be caused or aggravated by his service-connected disabilities, particularly his PTSD.

As the Veteran's own statements of record and reports to treatment professionals throughout the record make clear, the Veteran was sober for 14 years prior to 2011, at which time he began drinking as a result of a work situation.  The Veteran's statements indicate that the stress from that incident caused him to begin drinking alcohol again.  Moreover, the July 2015 examiner's March 2017 addendum opinion concludes that the Veteran's service-connected disabilities, particularly his PTSD, did not cause or aggravate his alcohol abuse.  

Accordingly, based on the foregoing evidence of record, the Board cannot find that the Veteran's alcohol abuse is either caused or aggravated by his service-connected disabilities throughout the appeal period.  Therefore, service connection for alcohol abuse as secondary to his service-connected disabilities must be denied at this time.  See 38 C.F.R. § 3.310.  

Erectile Dysfunction 

The Veteran has claimed that his erectile dysfunction is the result of his service-connected disabilities.  In a March 2017 opinion, the VA examiner noted that the medical literature indicated that in addition to age, the best predictors of erectile dysfunction were diabetes mellitus, hypertension, obesity, dyslipidemia, cardiovascular disease, smoking and medication use.  The examiner specifically noted that she had reviewed the Veteran's medication list and that Amitriptyline was the only medication that he took that can cause impotence.  The examiner concluded as follows:  

In addition to age, the Veteran's multiple medical conditions of hypertension, hyperlipidemia, and smoking collectively outweigh the single condition of PTSD.  I know of no medical authority or peer reviewed medical literature which supports the contention that Asthma with allergic reaction and sinusitis; left lower extremity radiculopathy; hemorrhoids; and/or lumbar degenerative disc disease and spondylosis to include treatment for th[ese] conditions to have a direct causal effect on erectile dysfunction.  Therefore the erectile dysfunction is less likely as not . . . caused by, or a result of, or aggravated beyond its natural progression by service connected disabilities to include [PTSD], asthma with allergic reaction and sinusitis; left lower extremity radiculopathy; hemorrhoids; and/or lumbar degenerative disc disease and spondylosis to include treatment for th[ese] conditions.  

The Board reflects that the Veteran is taking Amitriptyline at night in order to sleep; the Board further notes that medication is widely known to be a treatment as an antidepressant and/or for nerve pain.  Consequently, it appears that the Veteran is being treated with Amitriptyline for his service-connected disabilities, including PTSD and/or left lower extremity radiculopathy, and that drug, as the VA examiner noted, is known to cause impotence/erectile dysfunction.  

The VA examiner's opinion is therefore shown to be internally inconsistent with respect to the finding that the Veteran's treatment for his service-connected disabilities, particularly his use of Amitriptyline for those disabilities, did not cause or aggravate his erectile dysfunction.  

By resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that his erectile dysfunction is secondary to his usage of Amitriptyline to treat his service-connected disabilities.  Service connection for erectile dysfunction as secondary to his service-connected disabilities is therefore warranted in this case.  See 38 C.F.R. §§ 3.102, 3.310.  


Increased Evaluation for PTSD

The Veteran filed a claim for increased evaluation of his PTSD on March 31, 2011.  Throughout the appeal period, he has been assigned a 70 percent evaluation for his PTSD, evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116  

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence of record, in his March 2011 claim, the Veteran indicated that it has been "very hard" keeping his PTSD "under control" since leaving work due to harassment and his supervisor violating his rights.  He reported that he was taking large dosages of medication for his PTSD and that it was hard to maintain stability and to keep "stress from every day work pressure."  

In a May 2011 statement, the Veteran reported that he was on the maximum medication that he was allow to take and still hold a job, as any more medication would not allow him to hold a job or operate a vehicle.  

In a July 2011 statement, B.W., who later became the Veteran's spouse, indicated that she had known the Veteran for 7 years and had witnessed the effects of the Veteran's PTSD.  She stated that he had nightmares and difficulty sleeping which caused him to be "jumpy" and to sweat.  She further stated that he had limited interaction with his family, and that he talks of attending social activities, but as the time nears to attend, he makes excuses about why he could not attend.  She reported that his comfort zone was at home and that he had problems visiting or going anywhere for more than two days.  She reported that the Veteran did not like to be alone at home or in a room for any lengthy period of time and that he became paranoid if he felt that someone's attitude towards him changed without any apparent reason.  She also reported that he also feared that an outsider was to blame if he felt something had moved or changed in his home.  She reported that the Veteran was "very anxious when he feels that something is not going as he has planned or a sudden event occurs.  B.W. provided an example that if the Veteran is awaiting a response regarding a matter, he will stress and become impatient if he does not receive a response immediately; he will grow very irritable and have a rude attitude with others around him.  He also replayed events that occurred at work over and over, if something or someone upset him; they could last up to one or two days.  B.W. stated that the Veteran often takes small insignificant matters to extreme levels.  She also noted that he got agitated if something said to him is not clear but will often convey sketchy details to others.  

In September 2011, the Veteran underwent a VA examination of his PTSD.  During the interview, the Veteran reported that he had been dating B.W. for four years and at that time, they were engaged.  Although the Veteran lived alone, B.W. would frequently spend the night.  The Veteran also stated that he reported his supervisor at work 18 months prior for embezzlement and since that time he had endured constant harassment from other employees close to the supervisor, as well as the supervisor himself, until he resigned.  The Veteran further reported that even though the supervisor was gone, he still felt threatened by others at work; he estimated that he missed or left work early 35-40 days within the last year due to his mental health, including increased anxiety, feelings of anger, paranoia, and pressure.  Since his last VA examination, the Veteran reported no remission of symptomatology; he continued to have auditory hallucinations of someone calling his name, which was most likely a hypervigilance symptom related to PTSD rather than a psychotic disorder.  The Veteran will not take a shower if he is alone in the house due to paranoia that someone will come into the house.  He does not go anywhere at night and kept all the lights in the house on.  He kept the curtains drawn during the day so nobody could see in.  The Veteran was noted as being frequently suspicious of minor variations from the normal, such as a piece of paper blown into the yard or someone walking past his house.  He reported he had suicidal thoughts.  

The Veteran was diagnosed with PTSD and major depressive disorder (MDD).  The Veteran's PTSD symptomatology was noted to be separate from his MDD symptoms and was listed in section II, 3 of the report; the Veteran's MDD symptomatology was noted to include daily depressed mood, psychomotor agitation (observed), and suicidal thoughts.  The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood; the examiner noted that the Veteran's PTSD accounted for approximately 70 percent of his occupational and social impairment, and his depression accounted for 30 percent and alcohol abuse for 10 percent.  With regards to symptoms, the Veteran was noted to have depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of his short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relations; and, suicidal ideation.  The examiner concluded as follows:  

Although the Veteran is experiencing an exacerbation of his PTSD in the past year in response to severe work discord, he: does not display gross impairment in thought processes or communication; grossly inappropriate behaviors; persistent (true) hallucinations or delusions; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time and place; or memory loss for own name/own occupation/close relatives.  Although he occasionally has suicidal thoughts, he said he would not act on these.  He is not reacting with aggression or threatening behavior in response to conflict with coworkers.  His occasional auditory "hallucinations" are not thought to be related to an actual psychosis, but rather to his PTSD and were in evidence at the time of the last PTSD [VA] examination, too.  Veteran cannot be considered unemployable at this time due to PTSD alone.  He is still going to work despite severe strain on the job.  Additionally, if he were in any other employment setting (either in or outside the VA) doing the same work, his occupational functioning would likely return to normal: It is the presence of harassing coworkers at his job site that has led to job impairment, not PTSD.  

In a November 2011 VA psychology consultation, the Veteran reported he had treated his PTSD with Bupropion and Fluoxetine since 1999.  The Veteran denied any current suicidal or homicidal ideations.  The Veteran reported having depression, anxiety, sleep problems, irritability/anger, paranoid thoughts, including hearing his name sometimes when nobody is there, racing thoughts, and panic.  The VA psychologist noted the September 2011 VA examination report.  The Veteran denied any referral for psychiatric treatment at that time.  The psychologist diagnosed the Veteran with PTSD per chart review and noted that he was declining treatment due to concern at his work place where mental health care would be documented through VA clinical records.  The psychologist did not find that the Veteran was a suicide risk and had a low risk for self-harm.  

The Veteran underwent another VA psychology consultation in October 2013.  At that time, the Veteran was noted to have insomnia, nightmares from deployments, stress due to finances, anger/irritability, hopelessness, and avoidance.  He also reported poor concentration; loss of interest; repetitive thoughts; avoidance of others; angry outbursts; memory problems; avoidance of responsibilities; self-injury; feeling hopeless; feelings of helplessness; feeling out of control; problems with sexual intimacy; difficulty making decisions; loss of confidence; feelings of regret; and, grieving and sense of loss.  

On examination at that time, the Veteran's appearance was within normal limits and he was cooperative and open; he was oriented to person, time and place.  His speech was pressured and he endorsed that his mood was depressed, anxious, irritable, angry, sad, and worried within the last 30 days.  His cognition was scattered and his judgement was good.  The Veteran denied current thoughts of suicide or self harm or any specific plan or intent for harming himself.  He denied any prior suicide attempts.  He also denied any current homicidal thoughts or thoughts about hurting others, and also denied any specific plan or intent for harming others.  He was noted to have passive suicidal ideations in the past, but no suicidal ideations at that time.  The VA psychologist at that time diagnosed the Veteran with anxiety and depressive disorders, noting that although he appeared to be experiencing significant anxiety symptoms at that time he did not meet the criteria for PTSD.  He was assigned a GAF of 65 at that time.  The Veteran stated that he did not want weekly therapy or group therapy at that time due to past experiences at VA while at work.  

In March 2014, the Veteran was seen by a VA psychiatrist in order to evaluate the effectiveness of his medications.  The Veteran reported that he was doing well until he had a problem with his supervisor at VA, which resulted in receiving death threats and a hostile work environment that eventually led him to resign.  The Veteran endorsed a depressed mood with other clinical features of depression, irritability and nightmares at that time.  He also had difficulty with sleep.  He denied any suicidal or homicidal ideations, intent or plan at that time.  On examination, the Veteran appeared his stated age, and was fairly well groomed and dressed appropriately.  He made good eye contact and there was no psychomotor abnormality.  Speech was of a normal tome, volume, and prosody.  His mood was "depressed," and his affect was dysphoric.  His thought process was linear and goal-directed.  He denied any perceptual abnormalities, ideas of reference or delusional construct.  He also denied suicidal or homicidal ideations, plan or intent.  Insight and judgment were fair.  The examiner assessed his suicide risk level as low.  The Veteran's medications were changed to Zoloft and Elavil at that time.  

The Board notes that the Veteran's VA treatment records thereafter are generally substantially similar to the above noted VA treatment records.  The Veteran was shown to have the following symptoms in April 2015: looked stated age; cooperative and reasonable; alert and attentive; oriented to person, place, time, and situation; euphoric; congruent affect with mood; perception within normal limits; thought process and content within normal limits; fair insight and judgment; and, intact memory.  

In June 2015, however, he was noted to be his stated age, although mildly disheveled and dressed appropriately.  He gait and station were normal and he walked with a cane.  His speech was pressured and fast.  His mood was anxious and irritable, with a congruent affect.  His thought process was tangential, and he had significant delusions of paranoia and grandiosity; he endorsed visual hallucinations.  He denied any suicidal or homicidal ideations.  His insight and judgment were poor.  His orientation was to person, time and place and he was alert.  His memory was grossly intact with a fair fund of knowledge and limited attention span/concentration.  The examiner noted that the Veteran's presentation was not consistent with prior treatment notes, although the examiner did note that it was possibly a substance-induced mood disorder, psychosis or bipolar disorder.  

In a June 2015 statement, the Veteran reported that he left his job due to being threatened by management and due to harassment he suffered on the job after filing a complaint.  He reported that these work-related stressors triggered his PTSD and that it got to the point where he wanted to kill himself.  He stated that he walked off the job in October 2012 as a result of being unable to control his PTSD, as well as other nonservice-connected disabilities, including a knot in his left stomach and blood clot injury.  He reported that if he did not resign his position he would have committed suicide.  After resigning from his job, the Veteran reported that he continues to have stress due to a lack of income and bills piling up; he reported that he is still not able to control his PTSD.  

In July 2015, the Veteran underwent a VA examination of his PTSD; he was diagnosed with PTSD at that time and the examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He was not diagnosed with any other psychiatric disorder at that time.  With regard to symptoms, the Veteran was noted to have depressed mood; anxiety; suspiciousness; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relations.  On examination, the Veteran was noted to arrive on time for his examination.  He appeared his age, and his grooming and hygiene were good.  His posture and gait were unremarkable and he maintained good eye contact.  No psychomotor agitation was observed.  Rate, tone, and prosody of speech were within normal limits and his speech was coherent.  There was no evidence of delusions or disorganized behavior.  The Veteran denied hallucinations, or suicidal or homicidal ideations or intent.  The Veteran was cooperative, although he reported his mood was described as unstable.  His affect was euthymic, but irritable when discussing past difficulties in his previous job.  Gross cognition appeared intact.  

During the examination, the Veteran reported that although he still had a fiancée, they were no longer planning to marry until he could get stability.  He still considered her to be his girlfriend, although they had not been intimate in over a year.  He reported that he had frequent panic attacks; he continued to live alone, although a neighbor helped him with his house.  He used to do yardwork for her, but could no longer do so because of physical limitations.  The Veteran denied having any friends or participating in any social activities or organizations, such as clubs or places of worship.  The Veteran reported that he no longer was working after the incident at work, noted above.  The Veteran felt he was no longer able to work because of panic attacks and his physical difficulties.  Prior to the hostilities experienced at his last job, the Veteran stated that difficulties with concentration and racing thoughts, although he denied any significant occupational issues due to his mental health in prior positions.  The Veteran reported that he continued to experience nightmares related to his military experience at least three times a week; he only slept two hours a night and pointed out large bags under his eyes which the examiner stated were clearly visible.  

The Veteran reported his mood was unstable and that he was irritable a lot because of his medications.  He also reported panic attacks, and that he has to pull over while driving due to his panic attacks.  He also reported past suicidal ideation about driving into a lake; he now avoided driving because of this.  Short drives are okay, although long drives were more difficulty; heavy traffic bothered him the most, as did crowded situations such as a crowded grocery store.  He also stated that he felt depressed related to his financial situation and difficulties not being close to his relatives because they do not come and visit him.  The Veteran reported that he spent a lot of time outside feeding animals and watering his garden.  He reported that he struggles with feelings of worthlessness and guilt due to not spending time with his children and grandchildren; he also had thoughts about the military or his experiences at VA, which occur 5-6 days a week.  He avoided conversations about military experiences; he did not feel safe and felt like he has to be on guard.  Regarding suicidal ideations, the Veteran that he thought about driving his car into a lake, but he would not act on it and denied any past attempts to take his own life.  Respecting hallucinations, the Veteran stated that he thinks he hears people calling him when he is home alone; he also had feelings when he was asleep or waking from sleep that someone is standing by the bed watching him and he wakes frightened.  The examiner noted that those experiences did not seem consistent with psychosis, but more consistent with his PTSD.  The examiner also noted that he did not report any thoughts consistent with delusional thoughts.  The Veteran denied any legal trouble, replying that he did not leave the house.  

The examiner concluded that the Veteran's reported symptoms continued to meet the criteria for a diagnosis of PTSD, although it did not appear that his level of functional impairment had changed significantly since his last VA examination.  The examiner noted the September 2011 examiner's findings and conclusions, and then stated that she agreed with those findings and conclusions, noting that she felt 

this [was] an accurate description of the Veteran's current functioning.  He reported significant frustration with his previous place of employment, but did not report significantly worse symptoms such as: gross impairment in thought processes or communication; grossly inappropriate behaviors; persistent (true) hallucinations or delusions; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time and place; or memory loss for own name/own occupation/close relatives.  His current level of functioning is best described as: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In July 2015, the Veteran followed up with a VA psychiatrist, who noted that it was difficult to engage the Veteran in the interview process due to loud and pressured speech and tangential thoughts.  The Veteran presented as manic with evidence of racing thoughts, increased energy, euphoria, and grandiosity.  The examiner noted that full psychiatric review could not be performed at that time due to his pressured speech and tangential thoughts, although the Veteran did not endorse any safety concerns, suicidal ideations, homicidal ideation, or auditory or visual hallucinations.  

In January 2016, the Veteran was seen by a VA psychiatrist, which noted that he was treated in the past for PTSD and depression, although he was last seen with symptoms suggestive of mania although a diagnosis of rule out mood disorder secondary to substance abuse was also suggested.  The VA psychiatrist at that time noted that the Veteran did not appear manic and that he had calm thoughts and his speech was not racing or pressured.  His thoughts were somewhat tangential, although he was easily redirected.  The Veteran was not currently taking any medications at that time, although he was restarted on fluoxetine at that time.  The Veteran reported occasionally having visual or auditory hallucinations at night or when he awakes; the examiner stated it was difficult to tell if he was describing hypnopompic or hypnagogic hallucinations.  The Veteran also reported that he was addicted to Vicodin, which he was taking up to six a day due to his leg/foot pain associated with his left ankle/blood clot issue.  The VA psychiatrist noted that this may explain the Veteran's previous presentations in June and July 2015; he ran out of Vicodin a few days ago and he felt like it was controlling him.  The Veteran clearly denied any thought, intent or plan of suicide.  He also agreed to continue taking quetiapine and to add a low-dose of Prozac.  

On examination, the Veteran was well-groomed and well-dressed, who was friendly and cooperative with good eye contact.  His speech was normal rate, volume and clarity.  His psychomotor activity was within normal limits.  His mood was dysphoric and his affect was appropriate with full range.  His thought process was good-directed and linear, and he denied any auditory or visual hallucinations; there was no evidence of delusions.  The Veteran denied any thoughts, plans or intent of suicide or homicide.  He did not have any gross cognitive impairment, and his insight was good with no impairment of judgment observed at that time.  

Two days later, the Veteran came in to VA seeking to get treatment for his opioid abuse disorder; his symptoms were more approximate to those seen in June and July 2015, rather than in the January 2016 note.  The Veteran began treatment at the Austin VA Medical Center the following day with Suboxone to treat his Vicodin/opioid withdrawal symptoms and dependence.  

Five days later, in January 2016, the Veteran was shown to appear his stated age, be alert and oriented, appropriately dressed and groomed, and pleasant and cooperative.  He had a normal gait and no instability, ambulating without difficulty.  His speech was spontaneous and fluent.  No psychomotor disturbance was noted and his mood was fair with a congruent affect.  His thoughts were logical and coherent.  He did not have any suicidal or homicidal ideations, or auditory or visual hallucinations or delusions.  Attention and concentration were intact, as was his memory.  His fund of knowledge was average, abstract thinking was good, and he had fair insight with good judgment.  He was judged to be at low-risk for self harm.  The Veteran was diagnosed with PTSD and depression, and moderate alcohol and severe opioid use disorders.  The examiner noted that some neurovegetative symptoms occurred during substance use and withdrawal.  The Veteran was started on Suboxone for his opioid use and withdrawal symptoms.  

In March 2016, the Veteran was seen for VA mental health treatment.  He denied depressed mood at that time, but continued to have difficulties in staying asleep and with anxiety.  He did not have fatigue, low motivation, eating problems, irritability, isolation or social withdrawal.  He did not report nightmares, panic attacks, obsessive-compulsive symptoms, or auditory or visual hallucinations.  He denied any suicidal or homicidal thoughts, intent, or plan.  On examination, the Veteran did not appear to be attending to internal stimuli, and he was not delusional.  He did not have any aggressive or manic behaviors.  His dress and appearance were casual with adequate hygiene and grooming.  He was cooperative with a normal rate and flow of speech.  His eye contact was unremarkable and he did not have any psychomotor activity.  His mood was anxious with a congruent affect.  His thought process was linear and organized with a thought content that was void of any hallucinations, response to internal stimuli, delusions, or intent to harm self or others.  His insight and judgment were fair, and his cognition was grossly intact.  

The Board notes that the balance of the Veteran's VA treatment records is substantially similar to the March 2016 record noted above.  

The Veteran's private treatment records from Dr. L.B. do not generally demonstrate any treatment for his psychiatric disability, although the Veteran was noted to be oriented to person, time and place and with appropriate mood and affect throughout those records.  

Based on the foregoing evidence, the Board finds that an increased evaluation for the Veteran's PTSD is not warranted.  In this case, the Veteran's occupational and social impairment is routinely described by VA examiners as being with deficiencies in most areas.  Significantly, those examiner specifically note the lack of any of the following symptomatology: gross impairment in thought processes or communication; grossly inappropriate behaviors; persistent (true) hallucinations or delusions; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time and place; or memory loss for own name/own occupation/close relatives.  The record does not show symptoms of like kind to those listed in the rating schedule.

Although the Veteran is shown to have some auditory and visual hallucination complaints during the appeal period, these do not appear to result in total occupational and social impairment.   Moreover, even considering those hallucinations, the VA examiners' overall evaluation of the severity of the impact of functional impairment when including those symptoms was that the overall impairment was with deficiencies in most areas rather than totally occupationally and socially impaired.  The Board therefore finds that these assessments are the most probative evidence of the functional impairments due to the Veteran's PTSD.  

Finally, insofar as there appears to be a significant increase in psychiatric functioning that occurred in June 2015 and continued until January 2016, the Board finds that this increased symptomatology was found by clinicians to be related to the Veteran's nonservice-connected opioid use disorder, due to his addiction to Vicodin.  Consequently, the Board finds that this period of increased psychiatric symptomatology is not an accurate depiction of the Veteran's service-connected psychiatric disability, but rather a depiction of the symptomatology associated with his nonservice-connected substance use disorders, namely alcohol and opioid use disorders.  Instead, the Board finds the July 2015 VA examiner's findings to be more probative of the disability picture presented by the Veteran's service-connected psychiatric disability during that period.  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's psychiatric symptoms are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no further analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Accordingly, the Board finds that an evaluation in excess of 70 percent for his PTSD is denied at this time based on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to November 25, 2011, for the award of service connection for a lumbar spine disability is denied.  

The claim of service connection for bilateral hearing loss (claimed as hearing loss, pain and ear damage) is reopened.

Service connection for bilateral hearing loss (claimed as hearing loss and ear damage) is denied.

Service connection for a gastrointestinal disorder, to include diverticulosis coli and/or irritable bowel syndrome, is denied.  

Service connection for alcohol abuse as secondary to service-connected disabilities is denied.

Service connection for erectile dysfunction associated with service-connected disabilities is granted.

An evaluation in excess of 70 percent for PTSD is denied.  


REMAND 

With regard to the lumbar spine claim, the Veteran's last VA examination of that disability was in March 2017.  Upon review of that examination report, the Board is unable to ascertain whether the range of motion measurements are in regards to active or passive range of motion, or whether testing with respect to weightbearing and non-weightbearing was performed.  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007);see also Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

The left lower radiculopathy claim is inextricably intertwined with the lumbar spine claim and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Respecting the asthma claim, the Veteran underwent a VA examination of that disability in March 2017.  The examiner noted that the Veteran took daily inhalational bronchodilator and anti-inflammatory therapy for his asthma.  The examiner noted that a pulmonary functions test (PFT) was performed on February 27, 2017, although the result was not available and that the PFT result would be appended once it was available.  The Board notes that no addendum containing PFT results has been associated with the claims file.  

Likewise, the VA treatment records which have been associated with the claims file document that the PFT results are viewable in VISTA, and the records do not contain any PFT results.  The Board further reflects that there appears to also be a September 2014 PFT test that was performed, although those results also have not been associated with the claims file beyond noting that those results are also viewable in VISTA.

Accordingly, there appears to be outstanding and incredibly relevant VA treatment records pertaining to the Veteran's asthma; a remand is therefore necessary in order to obtain those records.  On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Dallas, Austin, Waco and Temple VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

The AOJ should ensure that any and all pulmonary functions tests (PFTs), particularly from September 2014 and February 2017, have been obtained and associated with the claims file.  

2.  If the PFT results from February 2017 are not associated with the claims file, ensure that the Veteran is scheduled for another VA examination to determine the severity of his service-connected asthma and that the examiner reviews the claims file in conjunction with the examination.

3.  Schedule the Veteran for a VA examination so as to determine the current severity of his lumbar spine and associated lower extremity radiculopathy disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The lumbar spine should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  

In addition to completing the above testing, the examiner should additionally address any and all neurological complications associated with his lumbar spine disability, particularly the Veteran's left lower extremity radiculopathy.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his lumbar spine, left lower extremity radiculopathy, and asthma with allergic reaction and sinusitis disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


